Citation Nr: 1728562	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  07-37 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent prior to September 22, 2016, for a back disability characterized as lumbar sprain with degenerative joint disease, to include separate ratings for neurologic manifestations. 

2.  Entitlement to an evaluation in excess of 40 percent after September 22, 2016, to include separate ratings for neurologic manifestations. 


REPRESENTATION

Appellant represented by:	Timothy T. Flynn, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and his children



ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  At such time, the Veteran's attorney submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review. 

The Board notes that in a January 2015 rating decision, the Veteran was granted a temporary total evaluation of 100 percent, effective February 8, 2012, through March 31, 2012, and from December 18, 2012, through January 31, 2013, based on surgical or other treatment necessitating convalescence for his low back disability.  Additionally, in November 2016, the RO granted an evaluation of 40 percent for lumbar strain with degenerative joint disease (effective September 22, 2016).

In January 2017 TDIU on an extra schedular basis (effective September 22, 2016) was granted independently of this appeal.  As the award represents a full grant of the benefits sought with respect to that issue, the issue is not before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

This matter was previously remanded in August 2014, August 2015, and June 2016 for further development.  

FINDINGS OF FACT

1. For the period prior to September 22, 2016, (with the exception of 100 percent temporary total ratings award from February 8, 2012, through March 31, 2012, and from December 18, 2012, through January 31, 2013), the service-connected lumbar sprain with degenerative joint disease is manifested by subjective complaints of pain and limitation of motion, without limitation of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees, or limitation of the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; ankylosis; neither intervertebral disc syndrome with incapacitating episodes nor neurologic impairment have been demonstrated.

2. For the period beginning on September 22, 2016,  the Veteran's lumbar sprain with degenerative joint disease is manifested by subjective complaints of pain and limitation of motion without forward flexion of the thoracolumbar spine limited to 30 degrees or less, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups; ankylosis; neither intervertebral disc syndrome with incapacitating episodes nor neurologic impairment have been demonstrated.

3. Throughout the appeal period, the service-connected lumbar sprain with degenerative joint disease was not productive of unfavorable ankylosis of the thoracolumbar or entire spine, incapacitating episodes, or bowel or bladder impairment attributable to the lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent prior to September 22, 2016, (with the exception of 100 percent temporary total ratings award from February 8, 2012, through March 31, 2012, and from December 18, 2012, through 
January 31, 2013) for lumbar sprain with degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for a rating in excess of 40 percent, after September 2016, for lumbar sprain with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In October 2016, VA notified the Veteran of the information and evidence needed to substantiate an increased rating claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  VA has also fulfilled its duty to assist the Veteran and has obtained identified and available evidence needed to substantiate an increased rating claim.  

In an April 2016 decision, this matter was remanded to the RO for further development.  There Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 147   (1999)

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4.71A (2016).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.71A (2016).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2(2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.71A (2016).

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected spine disability is rated as 20 percent disabling under 38 C.F.R. §4.71a, Diagnostic Code 5242 (2016), from May 9, 2005 to September 22, 2016, with the exception of 100 percent temporary total ratings award from February 8, 2012, through March 31, 2012, and from December 18, 2012, through January 31, 2013, and 40 percent disabling thereafter.  

Spine disabilities are rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.71a (2016).  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal ankylosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2016).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25 (2016) , whichever method resulted in the higher evaluation.


III.  May 9, 2005 to September 22, 2016

Turning to the issue before the Board, the Veteran seeks a disability rating in excess of 20 percent from May 9, 2005, to February 7, 2010, from April 1, 2012, to December 17, 2012, and from February 2, 2013, to September 21, 2016.  
The Veteran submitted a claim for service connection for a back disability in May 2005.  In support of his claim, the Veteran submitted a number of private treatment records from Livingston Medical Group, dated from September 2004 to March 2005.  These records show that in September 2005, the Veteran initially sought treatment to establish care for lower back pain.  He described pain similar to that of a pinched nerve and  reported that he did not have much radiating pain but did mention sometimes feeling weak in his legs.  An October 2004 treatment note indicated that the Veteran complained of acute pain with radiation to posterior buttocks and legs.  The exam showed minimal findings.  X-rays of the lumbar spine were within normal limits.  In December 2004, an examiner noted MRI results showed lumbar disc herniation at L3-4.  March 2005 notes show the Veteran was evaluated at UCSF neurosurgery and was offered surgery to correct lumbar disc herniation at L3 - 4.  

VA outpatient treatment records show additional treatment for back pain in January 2005, May 2005.  

The Veteran was afforded a VA examination in January 2006.  He reported pain, which he rated at 9 out 10 after repetitive use; difficulty performing functional activities; difficulty with activities of daily living; and pain with bending, lifting, squatting, pulling, and kneeling.  He also reported that he utilized a lumbar brace periodically in the past.  He denied radiation into his lower extremities; however, he said he experienced a burning pin-like sharp sensation, a pain that is stabbing in nature in his lower lumbar region.

Examination found no evidence of abnormal posture or gait, no evidence of abnormal curvature of the spine, no asymmetry, no bony abnormalities, and no muscle spasm.  There was tenderness with deep palpation in the lumbar region at L4-5 level.  The Veteran reported that his pain primarily started in the lumbar region.  There were no fixed deficits.  On range of motion, testing the Veteran's forward flexion was to 80 degrees; extension to 15 degrees; left lateral flexion to 20 degrees; right lateral flexion to 20 degrees; left lateral rotation to 20 degrees and right lateral rotation to 20 degrees.  The examiner stated, "[W]ith active and repetitive testing, the Veteran's pain increased especially if he made sudden movements."  The examiner also noted that the Veteran was purposeful to make slow deliberate movements in getting on to or getting out of a sitting position in order to minimize exacerbation of his pain.

Service connection for lumbar strain with degenerative joint disease with an evaluation of 20 percent was granted and made effective May 9. 2005, the date the claim was received. 

A 20 percent rating was initially assigned based the VA examination of January 2006 which showed flexion of the lumbar spine to 80 degrees, right left and right lateral bending at 20 degrees, and left and right rotation at 20 degrees with a total thoracolumbar range of motion of 175 degrees.  Repetitive movement found that flexion was decreased by 20 degrees due to pain, thus equivalent to thoraolumbar range of motion of 155 degrees.  There was no evidence of radiation to the lower extremities.  Other evidence of record shows that when seen by a private provider in September 2004, he had "pretty good range of motion" in his back and could touch his toes and move laterally.  He also reported episodes of increased pain upon sudden movements that occurred 7-9 times a year.  This evidence is consistent with the 20 percent rating assigned.  There is no evidence of favorable ankylosis of the thoracolumbar spine and forward flexion was greater than 30 degrees.  

With regard to other symptoms associated with the spine, both the private treatment records and the VA examiner note normal motor and sensory function to both lower extremities despite periodic complaints of numbness and pain radiating to posterior buttocks and legs; a separate rating for neurologic manifestations was not warranted based upon the above evidence.

In a January 2007 statement from the Veteran, he disagreed with the rating stating that he was in constant pain and was limited in his activities, noting that virtually any activity can put him in to extreme pain and cause incapacitation for days.  His statement is supported by evidence that he continued to Treatment reports indicate ongoing low back, pain.  A MRI done in July 2007 showed broad-based disc binge at L3-4 with sclerosis of the right L3 pedicle, this indeterminate etiology.  It also showed a vertebral hemangioma at L5.  Subsequent reports noted ongoing chronic back pain.  During a follow up examination in March 2008 and treatment, records from VA Medical Center San Francisco show no radicular symptoms or bowel or bladder problems.  VA and private treatment reports show no additional limitation of motion.  As there was no change in function of neurologic manifestations, the RO continued the 20 percent evaluation for the Veteran's service connected lumbar strain with degenerative joint disease. The Board agrees with this assessment.  

Additional treatment reports from VA Medical Center San Francisco, dated throughout 2008, show continued complaints of non-radiating back pain.  VA and private treatment reports from the ensuing years demonstrate evidence of degenerative joint disease and chronic low back pain.  In February 2008, the Veteran was seen for mainly back pain with no leg pain.  He reported "occasional and inconsistent bowel urgency/?accidents."  The next month he reported stabbing back pain that incapacitated him for the day; he denied bowel or bladder problems or radicular symptoms.  A discogram from November 2008 showed concordant pain at L4-5 and annular fissure and leakage of contrast into epidural space.  When seen at Livingston Medical Group in May 2009 the Veteran's chief complaint was radiating pain to upper buttock bilaterally and occasionally dull pain in the thighs bilaterally.  He said he had no weakness or incontinence.  In July 2009, the Veteran had symptoms of lumbar radiculopathy.  A March 2009 MRI revealed a small disc extrusion at L3-4.  Records show that in October 2009 the Veteran received multiple lumbar steroid injections.  

Private records show that Dr. H. reported significant lumbar radiculopathy in July 2009 and attached a treatment record of December 2007 in which he assesses lumbar radiculopathy most likely secondary to disc herniation of the lumbar spine.  

VA records dated from July 2009 to February 2010 show the Veteran received various injections and treatments to his lumbar spine.  When examined by VA in March 2010, he described low back pain, that was sharp with give way, throbbing, burning, weakness, with stiffness and a dull feeling.  He reported that the pain was constant, and increased after repetitive movement.  He reported no incapacitating episodes during that year that required treatment or bed rest; he continued to experience shooting and stabbing pain in the low back area but you did not describe any shooting pain or radicular pain to the upper or lower extremities.  On examination, forward flexion of the thoracolumbar spine was measured as 80 degrees (70 degrees after repetitive movement); backward extension to20 degrees; left lateral flexion to 20 degrees; right lateral flexion to 20 degrees; left lateral rotation to 20 degrees; and, right lateral rotation to 20 degrees.  The total number of degrees amount to 180 (170 after repetitive movement).  These findings fall within the criteria for a 20 percent rating under the General Rating Formula, and an increased rating is not warranted based upon the above-described evidence.  

VA treatment notes dated in December 2013 show the Veteran was to undergo fusion surgery on his lumbar spine.  Records from that period show the surgery was aborted due to anatomical difficulties. A May 2014 neurosurgical note shows that the status post L3/4 and L4/5 fusions were performed in December 2012 with no improvement of pain post operatively.  And MRI of the area showed interbody fusion graft was unchanged in appearance from the March 2013 view.  It was noted that despite the collapsed disc spaces at the fusion sites, the levels do not appear to be significantly compressed and the examiner noted that this finding correlates with the Veteran's denial of any radicular symptoms.  

In an October 2014 VA, examination, the Veteran had flexion to 60 degrees; extension to 20 degrees; lateral flexion right and left to 30 degrees; and rotation right and left to 30 degrees.  The examiner found no functional impairment of an extremity, radicular pain, or any other signs or symptoms due to radiculopathy, or intervertebral disc syndrome (IVDS) and incapacitating episodes or other neurologic abnormalities or findings related to a thoracolumbar spine condition.  In order to assign an evaluation greater than 20 percent, there must be limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Even considering any additional loss due to such factors as pain, the Veteran's lumbar spine disability more closely approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees than flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine during this period. Thus, a rating in excess of 20 percent for his lumbar spine disability during this period is not warranted.

Also, the Board finds no basis to assign a separate compensable rating for neurological abnormalities involving bowel or bladder impairment. In this regard, the record is negative for bowel or bladder impairment as a result of the Veteran's lumbar spine disorder.  The evidence shows that there were no compensable neurologic abnormalities or findings related to the Veteran's lumbar spine condition despite the Veteran's periodic complaints of radiating pain in his lower extremities.  As explained above, no functional impairment of an extremity, radicular pain, or any other signs or symptoms due to radiculopathy, or intervertebral disc syndrome (IVDS) and incapacitating episodes or other neurologic abnormalities or findings related to a thoracolumbar spine condition have been demonstrated.  

For the reasons explained above, the preponderance of the evidence is against an initial rating greater than 20 percent for the service connected lumbar spine disability and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b) (West 2014)

IV.  After September 2016

As noted above, the Veteran has sought ongoing treatment from both private and VA providers.  In connection with this claim, the Veteran underwent another VA examination in September 2016, which reflects a diagnosis of multilevel degenerative lumbar disc disease.

During the examination, the Veteran's forward flexion was to 30 degrees; extension to 10 degrees; right and left lateral flexion to 25; and right and left lateral rotation to 30.  The examiner did not observe any additional limitation of motion following repetitive testing.  The examiner observed muscle spasms that did result in an abnormal gait or abnormal spinal contour.  The examiner noted there were no signs or symptoms due radiculopathy of the lower extremities and that there were no other neurologic abnormalities of findings related to the Veteran's thoracolumbar spine condition.  The examiner also noted there was no ankylosis.  There was no evidence of incapacitating episodes.  The examiner found that the Veteran had scars from previous operations but that they were not painful or unstable. 

Based on the September 2016 VA examination, which reported the limitation of forward flexion of the thoracolumbar spine to 30 degrees, the RO, granted an evaluation of 40 percent (effective September 22, 2016). 

In October 2016 the Veteran submitted a statement from his friend M. V.  in support of his claim.  The letter discussed the issues that the Veteran has due to his lumbar sprain, stating, "[T]he Veteran was forced to stay in bed because the pain is too much to handle."  The Board notes that pain is considered in the ratings assigned for lumbar sprain.  Additionally, bed rest for compensation purposes is specifically defined by VA regulations, and as noted above, must be prescribed by a physician.  Thus, the evidence does not demonstrate that a rating higher than 40 percent is warranted.  .

To assign a greater evaluation of 50 percent there must be a diagnosis of unfavorable ankylosis of the entire thoracolumbar spine and for a 100 percent evaluation there must be an unfavorable ankylosis of the entire spine.  The Veteran has not been shown to have unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine therefore entitlement to an evaluation of 50 percent is not warranted at any time since the date of claim.  

As to neurological abnormalities, the Board finds that separate ratings are not warranted.  The evidence shows that there were no neurologic abnormalities or findings related to the Veteran's thoracolumbar spine condition despite the Veteran's periodic complaints of pain in his lower extremities.


ORDER

1.  Entitlement to an initial disability rating in excess of 20 percent for a back disability characterized as lumbar sprain with degenerative joint disease, to include a claim for a separate rating for neurologic manifestations, is denied. 

2.  Entitlement to an evaluation in excess of 40 percent after September 22, 2016, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


